Appeal by defendant from a judgment of the Supreme Court, Kings County (Schneier, J.), rendered April 9, 1984, convicting him of criminal sale of a controlled substance in the third degree, upon a jury verdict, and imposing sentence.
Judgment affirmed.
The evidence presented, viewed in the light most favorable to the prosecution, established defendant’s guilt beyond a reasonable doubt (see, People v Contes, 60 NY2d 620, 621).
Defendant’s remaining contentions involved errors which are either unpreserved or can be considered harmless. Mollen, P. J., Mangano, Lawrence and Kooper, JJ., concur.